This is a bill of interpleader, under Section 10390 of the Code of 1923, by the National Surety Corporation as bondsmen for one Rutledge, a warehouseman, admitting liability to the extent of the bond and tendering the same into court and suggesting rival claimants to the fund. These claimants propounded their respective claims and the trial court granted same, making practically all of them preferred over that of the appellant, the Commodity Credit Corporation, the appellant insisting that the trial court erred in allowing the other claims as preferred over its claim.
The bill by the complainant, the National Surety Corporation, waived answer under oath, which it had a right to do; the bill not being one for discovery alone. The answer of the appellant, though under oath, was entitled to no more weight as evidence than the bill. Section 6527 of the Code of 1923; Zelnicker v. Brigham  Co., 74 Ala. 598; Latham et al. v. Staples, 46 Ala. 462; Watts v. Eufaula National Bank, 76 Ala. 474.
The appellant took no testimony to establish its claim, but submitted its cause upon "the Original Bill and exhibits thereto, and the * * * sworn answer and claim * * * and * * * the Disclaimer of Hamp Draper, as Chief of the Division of Gins and Warehouses of the State Department of Agriculture and Industries of the State of Alabama."
The appellant, having offered no evidence in support of its claim, or that it was a bona fide purchaser or holder of the cotton receipts, has shown no injury of which it can complain, and the decree of the circuit court must be and is affirmed.
Affirmed.
GARDNER, BOULDIN, and FOSTER, JJ., concur.